Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-204960, filed on 11/12/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020 was filed before the mailing date of the Notice of Allowance on 05/24/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Longo on 05/24/2022:
IN THE CLAIMS:
9. (Original) The method according to claim 7, further comprising: selecting, in accordance with a pattern line width, at least one of a plurality of mother wavelet functions, using design data being a basis of the figure pattern formed on the substrate, wherein the wavelet transform is performed on the each of the plurality of predetermined dimensional profiles, using the at least one selected from the plurality of mother wavelet functions.

Allowable Subject Matter
Claims 1-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: prior art does not disclose the combined elements of the claim including a contour position extraction circuit configured to extract, for the each of the plurality of predetermined dimensional profiles, a maximum peak position as a contour position of the figure pattern from peak positions of a plurality of transformed profiles of after the wavelet transform in which the scale variable is set.
	Prior art such as INOUE et al. (US 20180232873) discloses “Specifically, first, the optical frame data and the reference frame data corresponding to the optical frame data are output in a set to each of the comparators. Then, the optical frame data and the reference frame data are aligned (frame alignment). In this process, the alignment is performed by shifting the optical or reference frame data parallelly on a pixel-to-pixel basis (a pixel of the photodiode array 104b) so that the positions of the edges of the pattern or the positions of peaks of brightness of the pattern are aligned. The alignment may also be performed on a sub-pixel basis by proportionally allocating brightness values of adjacent pixels to one or more sub-pixels.” The prior art fails to mention extracting a peak position from a plurality of pixels, using a mother wavelet function. 
	Prior art MACK et al. (US 20190164303) discloses “The data from a single horizontal row of pixels across the sample is called a “linescan”. Note that the term linescan is used here broadly enough to include cases where an image is formed without the use of scanning. The positions of the edges of a feature can be detected from a single linescan, or from a collection of linescans representing the entire image, such as shown in the upper portion of FIG. 9. These same edges appear as peaks 905′ and 910′ in the grayscale value vs. pixel position graph in the lower portion of FIG. 9. Once the edges of a particular feature have been determined, the width of the particular feature is the difference between the positions of these two edges.” This art shows a peak of an edge on figure 9 but fails to show a plurality of peaks for the plurality of pixels using a wave transform function for multiple edges.

    PNG
    media_image1.png
    642
    612
    media_image1.png
    Greyscale

Figure 9
Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A NASHER whose telephone number is (571)272-1885. The examiner can normally be reached Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A NASHER/Examiner, Art Unit 2666
                                                                                                                                                                                                        /EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666